 


109 HR 4645 IH: Preventing Medicare Seniors from being Confused due to Abusive Marketing (Prevent Medicare SCAMs) Act of 2005
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4645 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Ms. Schwartz of Pennsylvania (for herself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide broader and more informed protection to Medicare eligible individuals from abusive marketing practices of Medicare prescription drug plans and MA–PD plans to permit enrollees under Medicare prescription drug plans that have been sanctioned to elect to enroll under other plans. 
 
 
1.Short titleThis Act may be cited as the Preventing Medicare Seniors from being Confused due to Abusive Marketing (Prevent Medicare SCAMs) Act of 2005. 
2.Stricter penalties for MA–PD plans and Medicare prescription drug plans that violate marketing requirements Section 1857(g) of the Social Security Act (42 U.S.C. 1395w–27(g)) is amended by adding at the end the following new paragraph:  
 
(5)Determinations related to violations of marketing requirements of MA–PD plans and prescription drug plansFor purposes of paragraphs (2) and (3), in the case that the Secretary makes a determination under paragraph (1)(E)(ii) or subsection (c)(2) because an MA–PD plan under this part or a prescription drug plan under part D is in violation of an applicable requirement relating to marketing and such a violation involves mail, phone calls, emails, or pieces of other marketing material or communication specified by the Secretary, each piece of mail, each phone call, each email, and each piece of other marketing material or communication involved shall represent a separate determination of such a violation.. 
3.Public notification of Medicare prescription drug plans and MA–PD plans that habitually receive intermediate sanctionsSection 1860D–4(a) of such Act (42 U.S.C. 13953–104(a)) is amended by adding at the end the following new paragraph: 
 
(5)Public notification of Medicare prescription drug plans and MA–PD plans with habitual violations 
(A)In generalFor 2008 and each succeeding year, not later than the notice and posting date described in subparagraph (C) for such a year, the Secretary shall— 
(i)provide written notice to each part D eligible individual of the prescription drug habitual sanctions information described in subparagraph (B); and 
(ii)post such information on the official public Internet site of the Department of Health and Human Services and the official public Internet site of the Centers of Medicare & Medicaid Services. 
(B)Prescription drug habitual sanctions informationFor purposes of subparagraph (A), the prescription drug habitual sanctions information described in this subparagraph for a year is the following: 
(i)The name of— 
(I)each prescription drug plan under this part to which the Secretary applied at least three sanctions under section 1857(g), as applied under section 1860D–12(b)(3)(E), during any 24-month period that preceeds the applicable notice and posting date for such year; and 
(II)each MA–PD plan under part C to which the Secretary applied at least three sanctions under section 1857(g) during such 24-month period. 
(ii)For each plan described in clause (i), a description of the date and type of violation for each sanction described in such clause.  
(C)Notice and posting dateFor purposes of this paragraph, the notice and posting date described in this subparagraph for 2008 and each succeeding year is the first day of the annual, coordinated election period under section 1851(e)(3)(B)(iv) for such year. . 
4.Permitting medicare beneficiaries enrolled under sanctioned prescription drug plans to enroll under other plansSection 1860D–1(b)(3) of the Social Security Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(F)Enrollment under sanctioned prescription drug planIn the case of a part D eligible individual who is enrolled in a prescription drug plan, if enrollment in the plan is suspended under section 1857(g)(3)(C), as applied under section 1860D–12(b)(3)(E), because of a failure of the plan to meet applicable requirements relating to marketing or provision of services, the special enrollment period shall be the period of such suspension of enrollment.. 
5.GAO study on anti-fraud and abuse provisions and sanctions for Medicare prescription drug benefit and under MA–PD plans 
(a)StudyNot later than November 15, 2007, the Comptroller General of the United States shall conduct a study— 
(1)to identify and describe each anti-fraud and abuse provision (including intermediate sanctions relating to such provisions) that is applicable to an MA–PD plan under part C of title XVIII of the Social Security Act or a prescription drug plan under part D of such title; and  
(2)to assess the effectiveness of the provisions described in paragraph (1) and the overall compliance of MA–PD plans under part C of title XVIII of such Act and prescription drug plans under part D of such title with such provisions.  
(b)ReportNot later than May 15, 2008, the Comptroller General of the United States shall submit a report to Congress of the results of the study under subsection (a). 
 
